Citation Nr: 0903631	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-21 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1.  Entitlement to service connection for benign positional 
vertigo, to include as secondary to the veteran's service-
connected bilateral hearing loss and tinnitus.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) coexisting with 
depressive disorder, associated with hiatal hernia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from May 1962 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  With regard to PTSD, the RO granted the veteran 
service connection for depressive disorder, NOS (not 
otherwise specified) with a 10 percent evaluation effective 
November 18, 2003, the date of his claim.  In a September 
2008 rating decision, the RO increased the evaluation to 30 
percent effective November 18, 2003, for PTSD, coexisting 
with depressive disorder, NOS, associated with hiatal hernia, 
previously evaluated as depressive disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in December 2008.  A 
transcript is of record.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's benign 
positional vertigo is due to any incident or event in active 
service, or can be presumed to have been incurred in service, 
to include as secondary to service-connected bilateral 
hearing loss and tinnitus, on either a causation or 
aggravation basis.

2.  For the entire rating period beginning November 18, 2003, 
the veteran's PTSD has been manifested by social and 
occupational impairment with occasional decrease in work 
efficiency, though generally functioning satisfactorily, due 
to such symptoms as suspiciousness, chronic sleep impairment, 
and mild memory loss.

3.  The preponderance of the evidence is against finding that 
there have been symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; and/or impaired abstract 
thinking.

 
CONCLUSIONS OF LAW

1.  Benign positional vertigo was not incurred in or 
aggravated by service, nor may vertigo, as an organic disease 
of the nervous system, be presumed to have been incurred or 
aggravated by service, and vertigo is not due to, the result 
of, or aggravated by the veteran's service-connected 
bilateral hearing loss or tinnitus.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).

2.  For the entire rating period, beginning on November 18, 
2003, the criteria for an initial disability rating of 
greater than 30 percent for PTSD coexisting with depressive 
disorder, NOS, associated with hiatal hernia, are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In December 2003, February 2004, and March 2008 VA sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2004 and 
September 2008 rating decisions, June 2005 SOC, and September 
2008 SSOC explained the basis for the RO's action, and the 
SOC and SSOC provided him with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the March 2008 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

A.  Service Connection for Benign Positional Vertigo

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, e.g., vertigo, become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) 
(2008).  The present case predates the regulatory change.  To 
whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
veteran review under both the old and new versions, See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disorder will be considered to have been 
aggravated by active military service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  
Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disorder existed prior to service and that it was not 
aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease. History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027- 
29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2005)).  As noted above, the amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

In the present case, the service treatment records (STRs) 
show that in September 1964 the veteran was diagnosed with 
subjective vertigo after complaining of dizzy spells which 
had lasted for two months.  At July 1966 treatment the 
veteran complained of orthostatic hypertensive episodes that 
had occurred intermittently for 12 years, usually after a 
quick change in position.  The veteran indicated on a May 
1967 medical history report that he had never had a history 
of dizziness or fainting spells.  At his discharge 
examination, there were not found to be any neurologic 
abnormalities. 

The post-service records show that, at April 2004 VA 
treatment, the veteran complained of problems with vertigo, 
particularly when looking down over a drop-off, and that at 
other times there were symptoms suggestive of a peripheral 
vertigo with nausea.  The veteran was prescribed meclizine to 
use on a trial basis.  At October 2007 VA mental health 
treatment, the veteran reported that he had severe dizziness 
when laying on his back or getting out of bed.

At April 2008 private treatment at C.H.S., the veteran 
reported that vertigo had been a problem for a good portion 
of his life but had been more frequent since he had turned 40 
years of age.  He said that the vertigo tended to occur when 
he looked up or down, lasted for less than a minute, and was 
characterized by a lack of balance.  The audiologist opined 
that she could not determine whether the vertigo was related 
to a peripheral vestibular problem without resorting to 
speculation, unless an electronystagmography test was 
performed.

The veteran had a VA examination in May 2008 at which he 
complained of vertigo since Vietnam that was brought on by 
looking up, getting out of bed too fast, and looking down 
from a height.  He was on antihypertensive medications.  The 
examining physician, G.E.H., M.D., felt that there were no 
abnormalities in the veteran's hearing tests that would 
result in vertigo.  Specifically, there was no unilateral 
hearing loss or a pattern of low frequency hearing loss 
associated with syndromes where hearing loss and vertigo are 
related.  He felt that the vertigo could clinically be 
classified as benign postural vertigo, which was not hearing 
related.  In addition, Dr. H opined that the unsteadiness 
when getting out of bed was not ear related but was most 
likely related to being on blood pressure medications.  In 
Dr. H's opinion, the veteran's vertigo was not due to his 
hearing loss or tinnitus, and was not worsened to an abnormal 
degree by either.

In a September 2008 addendum to his examination report, Dr. H 
noted that he had reviewed the veteran's claims file.  He 
felt that the current diagnosis of benign positional vertigo 
was more likely than not related to the complaints noted in 
service.  However, Dr. H opined, based on the STRs, that the 
veteran's vertigo had pre-existed his entry into military 
service and had not been permanently worsened beyond what 
would be expected by a natural progression of a pre-existing 
disorder or a temporary exacerbation without permanent, 
abnormal worsening.

We recognize the sincerity of the arguments advanced by the 
veteran that his benign positional vertigo is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, benign positional vertigo requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.  
The preponderance of the evidence in this case is that the 
veteran's benign positional vertigo predated his active 
service and was not aggravated therein.

Therefore, as explained herein, since the evidence 
preponderates against the claim for service connection (as 
evaluated both as direct service incurrence and by virtue of 
aggravation, as applicable) for the veteran's benign 
positional vertigo, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Increased Initial Evaluation for PTSD Coexisting with 
Depressive Disorder, NOS, associated with Hiatal Hernia

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.




In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As noted above, the veteran's PTSD coexisting with depressive 
disorder, NOS, associated with hiatal hernia, is currently 
evaluated as 30 percent disabling pursuant to the provisions 
of 38 C.F.R. § 4.130, Diagnostic Code 9435-9411.  

DC 9435-9411 provides, in pertinent part, for the following 
evaluations:

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective 
work and social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

At June 2003 VA outpatient psychiatry treatment, the veteran 
reported that for the past six or seven years he had 
experienced crying spells which were brought on by guilt from 
his service in Vietnam.  The veteran had been married three 
times, lived by himself, and would visit his family and 
children.

The veteran had private treatment from October 2002 to 
December 2003 at C.C.  In a January 2004 report, his symptoms 
were listed as flashbacks from his service, exaggerated 
startle response, nightmares related to his service, 
avoidance of things that will trigger memories of combat 
events, isolation, difficulty in personal relationships, 
memory loss, difficulty sleeping, obsessional rituals, and a 
diminished interest in things he used to find enjoyable.  The 
veteran's diagnosis was PTSD, delayed onset, chronic, and he 
was assigned a GAF score of 48.

Upon VA examination in July 2004, the veteran reported that 
in his post-military employment he got along with co-workers 
but had difficulty with supervisors.  He was taking 
venlafaxine, which relaxed him.  The examiner noted that the 
veteran did not describe symptoms suggestive of major 
depression, and that his mood was variable.  The veteran 
enjoyed riding his motorcycle, fishing, and engaging in 
outdoor activities.  He said that he would occasionally cry 
for no reason but the examiner wrote that he did not get the 
impression that this was a significant problem.  The veteran 
did not have any suicidal ideation and his motivation and 
energy were adequate.  However, he reported nightmares and 
night sweats, hypervigilance, keeping a knife and gun by him 
while at home, avoidance of crowds, intrusive thoughts, and 
traumas triggered by the smell of smoke.  The examiner felt 
that the mental status examination was "essentially 
unremarkable" and assigned the veteran a GAF score of 65 to 
70. 

At September 2004 and December 2004 VA treatment, the veteran 
complained of difficulty sleeping.  At May 2006 VA treatment, 
his diagnosis was PTSD, chronic, and he had a GAF score of 55 
to 60.  The veteran reported improvement in his concentration 
with his temazepam.  At February 2007 VA treatment, the 
veteran reported nightmares and said that he frequently would 
awaken on the floor.  He said that his mood was improved 
somewhat, he had anxiety off and on, and he was able to focus 
and complete tasks, but was often fatigued.  In April 2007 he 
reported continuing poor sleep and disturbing dreams.  At May 
2007 treatment the veteran said that he had no suicidal 
thoughts and that he was very socially engaged.  

In June 2007 the veteran reported at treatment that he was 
devoting increased attention to losing weight and that he was 
enjoying riding his motorcycle.  In October 2007 he said that 
his nightmares had not been intense lately and that he had 
not fallen out of bed recently.  The veteran expressed anger 
over public attitudes towards the war in Iraq and soldiers 
and said that he used distractions to avoid this.  He was 
given a GAF score of 65.  At January 2008 treatment, he said 
that he socialized often at the one meeting place in his 
town.  When he had intense dreams, he would awake disoriented 
and would have hallucinations of people in the room, and it 
would take awhile before he would regain full orientation.  
His January 2008 GAF score was 55 to 60.

In April 2008 the veteran underwent a VA examination at which 
he denied having any problems interacting with others, and 
the examiner opined that he demonstrated good social skills.  
The veteran said that his mood improved after getting a dog, 
and the examiner felt he did not appear to be clearly 
depressed during the examination.  In addition, the veteran 
enjoyed hunting, riding a motorcycle, boating, and fishing.  
Still, the veteran continued to have nightmares, occasional 
night sweats, an exaggerated startle response, 
hypervigilance, and an avoidance of crowds.  The examiner 
assigned the veteran a GAF of 65 and opined that the ability 
to perform occupational tasks due to PTSD would occur only 
during periods of significant stress.  He would have no 
difficulty understanding, remembering, and carrying out 
detailed and simple directions.  He was able to engage in 
normal activities of daily living and judgment, and his 
insight and abstract reasoning did not appear to be 
problematic.

At September 2008 VA treatment, the veteran reported problems 
with sleep.  He denied worsening depression and anxiety and 
said that he avoided reading the newspaper.  The veteran was 
assigned a GAF score of 55 to 60.

Reviewing the evidence of record, the Board finds that the 
veteran's PTSD is manifested by the following symptoms in the 
criteria for a 30 percent evaluation:  suspiciousness, 
chronic sleep impairment and mild memory loss.  As discussed 
above, the veteran repeatedly reported problems with his 
sleep and hypervigilance.  In addition, the April 2008 VA 
examiner opined that the veteran would have difficulty 
performing occupational tasks during periods of significant 
stress.

In finding that the veteran does not have the symptoms 
associated with a 50 percent evaluation, the Board notes that 
he does not have flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  He was assigned GAF scores of 48 to 70 at his 
treatment and examinations, and at his April 2008 VA 
examination it was found that he would have no difficulty 
understanding, remembering, and carrying out detailed and 
simple directions.  In addition, he was able to engage in 
normal activities of daily living and his judgment, insight 
and abstract reasoning did not appear to be problematic.  The 
examiner also reported that the veteran's employment had 
ended because of physical and not psychological problems.  At 
both his June 2004 and April 2008 VA examinations the 
examiner felt that the veteran communicated well and was 
normal in how he presented.  The veteran indicated at 
multiple VA treatment sessions that he engaged in social 
activities and hobbies.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected PTSD, coexisting 
with depressive disorder, associated with hiatal hernia, as 
the Court indicated can be done in this type of case.  Based 
upon the record, we find that at no time since November 18, 
2003, the date that the veteran's service connection for PTSD 
coexisting with depressive disorder associated with hiatal 
hernia began, has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board. 

Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation in excess of 30 percent for 
PTSD coexisting with depressive disorder, NOS, associated 
with hiatal hernia.  Therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.

ORDER

Entitlement to service connection for benign positional 
vertigo is denied.

An initial evaluation in excess of 30 percent for PTSD 
coexisting with depressive disorder, associated with hiatal 
hernia, is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


